DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, “the main body of each sheet terminal has a connection hole at the second side” are confusing. A connection hole is not located at a second side of the body?


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (7,168,990).
Regarding claim 1, Suzuki et al. disclose an electrical connector, comprising: 
a plurality of sheet terminals (130A, figures 8 and 9A) each including: 
a main body (131A, figure 9A); 
 	a pair of main cantilevers (132A and 133A, figure 9A) extending from a first side of the main body and having a pair of contact portions protruding toward each other inside a pair of free ends of the pair of main cantilevers; and   
a pair of auxiliary cantilevers (132A2 and 133A2, figure 9A) inside the pair of main cantilevers, the plurality of sheet terminals are assembled together in a stacked manner (figure 8) and a receiving chamber with an insertion opening is formed between the pair of main cantilevers of the plurality of sheet terminals.
	Regarding claim 5, figure 9A shows each of the auxiliary cantilevers is spaced apart from an adjacent main cantilever, and each pair of auxiliary cantilevers have a pair of auxiliary contact portions (136A and 137A) protruding toward each other inside a pair of free ends of the pair of auxiliary cantilevers.
 	Regarding claim 6, figure 9A shows each of the auxiliary cantilevers has a length smaller than a length of the adjacent main cantilever.
 	Regarding claim 7, figure 9A shows a distance between the auxiliary contact portions of the pair of auxiliary cantilevers is smaller than a distance between the main contact portions of the pair of main cantilevers.
5.	Claims 1, 9-11, 19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritchie et al. (4,220,382).
Regarding claim 1, Ritchie et al., figure 6 shows an electrical connector, comprising: 
a plurality of sheet terminals (58) each including: 
a main body (60); 
 	a pair of main cantilevers (64 and 66) extending from a first side of the main body and having a pair of contact portions (72 and 74) protruding toward each other inside a pair of free ends of the pair of main cantilevers; and   
a pair of auxiliary cantilevers (a FIGURE A below) inside the pair of main cantilevers, the plurality of sheet terminals are assembled together in a stacked manner and a receiving chamber with an insertion opening is formed between the pair of main cantilevers of the plurality of sheet terminals.

    PNG
    media_image1.png
    296
    347
    media_image1.png
    Greyscale

Regarding claim 9, figure 6 shows in each of the sheet terminals, the pair of main cantilevers includes a pair of first main cantilevers provided on the first side of the main body, and the pair of auxiliary cantilevers includes a pair of first auxiliary cantilevers provided inside the pair of first main cantilevers.
Regarding claim 10, figure 6 shows in each of the sheet terminals, the pair of main cantilevers includes a pair of second main cantilevers (68 and 70) provided on the second side of the main body.
Regarding claim 11, figure 6 shows in each of the sheet terminals, the pair of auxiliary cantilevers includes a pair of second auxiliary cantilevers provided inside of the pair of second main cantilevers.
	Regarding claim 19, figure 6 shows the main body of each sheet terminal has a connection hole (where a protrusion 62 extends), the connection holes of the plurality of sheet terminals are aligned with each other.
Regarding claim 23, each sheet terminal, including the main body, the pair of main cantilevers, and the pair of auxiliary cantilevers, is formed from a discrete sheet of generally planar conductive material. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2, 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (7,168,990) in view of Weber (5,052,953).
Regarding claims 2 and 22, Suzuki et al. disclose a connection rod (64, figure 8) passing through a through hole (131A1, figure 9A) in the main body of each sheet terminal to assemble the plurality of sheet terminals together, and a pair of protective frames (42 and 43, figure 8) each mounted outside a pair of outermost sheet terminals of the plurality of sheet terminals, each protection frame including at least one through hole aligned with a corresponding one of the through holes of the main body and receiving a corresponding one of the connection rods for securing the protective frames to the plurality of sheet terminals.
Suzuki et al. disclose the claimed invention as described above except for a pair of connection rods each passing through a through hole in the main body of each sheet terminal.
Weber discloses a pair of connection rods (36, figure 3) each passing through a through hole (22, figure 2) in the main body (14) of each sheet terminal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Suzuki et al. to have the pair of connection rods, as taught by Weber, in order to firmly fix the sheet terminals together.
Regarding claim 8, Suzuki et al., figure 8 shows the contact portions of the plurality of sheet terminals are arranged in rows in a direction parallel to the connection rod.
Allowable Subject Matter
8.	Claim 21 is allowed.
9.	Claims 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        08/08/22
thanh-tam.le@uspto.gov